Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.    Claims 1 – 30 were canceled prior to examination.
         This application is the continuation of the application 16/393,355 issued as U.S. patent number 11,202,128, which had a sibling application 16/393,351. There are differences in the limitations between the patent and the instant application as well as the references used as the primary and secondary for the rejection. 
           The applicant has already provided an IDS including most of the references that the examiner had provided in the parent application, thus the examiner is not repeating all of the references and just annotating the IDS. The examiner has only added the new and most pertinent references as applicable to this application on the form PTO-892.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 31 – 50 are rejected under 35 U.S.C. 103 as being un-patentable over Higgins et al., hereinafter Higgins (US 20090328087 A1) in view of Bowling (US 20180181366 A1).

            Regarding claim 31, Higgins discloses “A method comprising: 
            detecting a first content stream consumed on a first device and a second content stream consumed on a second device; 
                 {Fig 1, 3, 7 – 9, [0061] discloses the memory and control circuitry (hardware / software),  [0023] "the term "media" and "media content" can refer to multimedia data, such as video data or audio data, or any other form of data capable of being transformed into a form perceivable by an end user." [0030] as cited "the W4 COMN uses a data modeling strategy for creating profiles for not only users and locations, but also any device on the network and any kind of user-defined data with user-specified conditions. 
            [0031] as cited "A RWE refers to, without limitation, a person, device, location, or other physical thing known to a W4 COMN. In one embodiment, each RWE known to a W4 COMN is assigned a unique W4 identification number that identifies the RWE within the W4 COMN"     
             [0032] "......connected to the W4 COMN in order to receive or transmit data or control signals. RWE may include all devices that can serve as network nodes or generate, request and/or consume data in a networked environment ......   (e.g., cell phones, cable television set top boxes, fax machines, telephones, and radio frequency identification (RFID) tags, sensors, etc.).                                      
            [0045] and Fig 1, disclose streaming to various devices including cell phone devices of various people near each other.
          “any user may have various devices proximate to each other consuming different content” as shown in Fig 1 and cited in [0041] The user 102 may be a human that communicates with the network using proxy devices 104, 106, 108, 110 associated with the user 102, all of which are RWEs having a unique network ID. These proxies can communicate directly with the W4 COMN or can communicate
            “one user in proximate to another user, each consuming different contents for example on their smart phones” as cited in Fig 1,  [0044] “The user 102 can be directly associated with one or more persons 140, and indirectly associated with still more persons 142, 144 through a chain of direct associations. ………….(e.g., they share the same address)},


            accessing a first user identifier of a user of the first device; 
            accessing a second user identifier of a user of the second device; and
              in response to the first user identifier being different than the second user identifier, modifying output characteristics of the first device where the first stream is being consumed”                           {as noted above and more specifically cited in [0122] user specific identification and playlist  based on filters for each user that differentiates one media song for one user from another media song for another user,           [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]},


             Higgins does not explicitly disclose “determining that the first content stream consumed on the first device is interrupting the second content stream consumed on the second device; in response to determining that the first content stream consumed on the first device is interrupting the second content stream consumed on the second device" and “to reduce interruption to the second content stream consumed on the second device”, but 
                   Bowling in a similar field of endeavor teaches this limitation,  met by Fig 1-2, and  [0096] “Computing device 200 may modify the audio data stream to modify or replace data corresponding to ringtones, alert notification sounds, or other sounds that may be emitted by computing device 200 during operation.  ................... By modifying the audio data stream so that the ringtone is not heard in the audio content output {i.e. muted} by the audio output device, computing device 200 may avoid distracting user 153. In other words, if user 153 did hear a ringtone sound as a result of outputting an audio signal corresponding to the streamed content, the user may mistakenly believe that computing device 200 is receiving an incoming phone call, thereby causing user 153 to divert attention from the streamed content",                                                                 Interpretation:  "ringtones, alert notification sounds, or other sounds that may be emitted by computing device 200 during operation of streaming content, are detected as interrupting the reception of a real phone call ringtone in the car audio system Fig 1 (that is a second content on second device) , and as a solution "modifying the audio data stream so that the ringtone is not heard {i.e. muted} in the audio content", that is, muting such audio in the content stream, so that a real call content (second content on second device such as a car phone, or another passenger phone) can be heard clearly and without interruption.
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins as taught in Bowling to provide “determining that the first content stream consumed on the first device is interrupting the second content stream consumed on the second device; in response to determining that the first content stream consumed on the first device is interrupting the second content stream consumed on the second device" and “to reduce interruption to the second content stream consumed on the second device“, for the purpose of , as Bowling teaches “modifying the audio data stream so that the ringtone is not heard in the audio content output {i.e. muted} by the audio output device, computing device 200 may avoid distracting user 153. In other words, if user 153 did hear a ringtone sound as a result of outputting an audio signal corresponding to the streamed content, the user may mistakenly believe that computing device 200 is receiving an incoming phone call, thereby causing user 153 to divert attention from the streamed content".   


                Regarding claim 32, Higgins further discloses “The method of claim 31, wherein the modifying comprises one or more of modifying an output luminance of the first device and muting the output volume of the first device” as already met in claim 31 by [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness {luminance} of images displayed, or varying the volume of audio presented {muting}. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]}.


                Regarding claim 33, “The method of claim 31, wherein the modifying further comprises modifying an output volume of one or more of ringtones of the first device, notifications of the first device, and alerts of the first device”,
    it was noted in detail in citations of claim 31, by Bowling Fig 1-2, and  [0096].


            Regarding claim 34, “The method of claim 31, further comprising: selecting a priority device between the first device and the second device; and modifying output characteristics of the unselected device between the first device and the second device”,
                   As detailed in claim 31 by various citations and the examiner highlighted the pertinent printed sections in bold letters”, Higgins disclosed “selecting a device between the first device and the second device; and modifying output characteristics of any of the devices between the first device and the second device”, was met by [0122] user specific identification and playlist  based on filters for each user that differentiates one media song for one user from another media song for another user,           [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]},

                  For the limitations “selecting a priority device between the first device and the second device”, the specification defines the priority device, as any of the devices that its content is protected from the interruption by another device. This is despite whether the task is being accomplished by modifying output characteristics of the unselected device such as lowering its volume, or by modifying the output characteristic of the selected device such as by increasing its volume). Thus, based on the combination of  at the end of claim 31, the device that is selected, is the device that its content is protected from interruption.

   Additionally, “device selection is disclosed by Higgins [0069] “In one embodiment, the applications layer 414 can also provide a user interface (UI) based on device, network, carrier as well as user-selected or security-based customizations”.


                Regarding claim 35, Higgins further discloses “The method of claim 34, wherein the selecting further comprises selecting one of the more than one of the first and second devices consuming live primetime content as the priority device”.         
             It was detailed in claim 34, and for the limitation “consuming live primetime content”,  Higgins [0066] further discloses “and user applications/processes 412 executing on the W4 engine or disparate user computing devices. Personalization is enabled across any single or combination of communication channels and modes including email, IM, texting (SMS, etc.), photobloging, audio (e.g. telephone call), video (teleconferencing, live broadcast), games, data confidence processes, security, certification or any other W4 COMM process call for available data”.



                Regarding claim 36, “The method of claim 31, further comprising: selecting a random one of the first and second devices currently consuming the first content stream and the second content stream as a priority device; and modifying output characteristics of the non-priority device between the first device and the second device”.   
                   As detailed in claim 31 by various citations and the examiner highlighted the pertinent printed sections in bold letters”, Higgins disclosed “selecting a device between the first device and the second device; and modifying output characteristics of any of the devices between the first device and the second device”, it was met by [0122] user specific identification and playlist  based on filters for each user that differentiates one media song for one user from another media song for another user,           [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]},

                  For the limitations “selecting a random one of the first and second devices currently consuming the first content stream and the second content stream as a priority device”, the specification defines the priority device, as any of the devices that its content is protected from the interruption by another device. This is despite whether the task is being accomplished by modifying output characteristics of the unselected device such as lowering its volume, or by modifying the output characteristic of the selected device such as by increasing its volume). Thus, based on the combination at the end of claim 31, the device that is selected, is the device that its content is protected from interruption.

   Additionally, “device selection is disclosed by Higgins [0069] “In one embodiment, the applications layer 414 can also provide a user interface (UI) based on device, network, carrier as well as user-selected or security-based customizations”.


                 Regarding claim 37, “The method of claim 31, wherein the modifying further comprises at least one of reducing the output volume of content consumed on the second content devices and increasing the volume of the first content device”, 
                   As noted in claim 31, by Higgins [0123] “varying the volume of audio presented”, and also in the combination section at the end by Bowling [0096] “so that the ringtone is not heard in the audio content output {i.e. muted} by the audio output device.


               Regarding claim 38, Higgins further discloses “The method of claim 31, further comprising: in response to the first user identifier being the same as the second user identifier, selecting a priority device between the first device and the second device; and modifying the output characteristics of the unselected device from the first device and the second device”,
                As already detailed in claim 31,  [0045] and Fig 1, disclose streaming to various devices including cell phone devices of various people near each other.
          “any user may have various devices proximate to each other consuming different content” as shown in Fig 1 and cited in [0041] The user 102 may be a human that communicates with the network using proxy devices 104, 106, 108, 110 associated with the user 102, all of which are RWEs having a unique network ID. These proxies can communicate directly with the W4 COMN or can communicate,
[0122] user specific identification and playlist  based on filters for each user that differentiates one media song for one user from another media song for another user,           [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness of images displayed, or varying the volume of audio presented. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]},



               Regarding claim 39, Higgins further discloses “The method of claim 38, wherein the modifying comprises one or more of modifying an output luminance of unselected device and muting the output volume of the unselected device”,
           As already noted in detail in claim 31, and by  [0123] "Such alterations {modifying} of the presentation of the media file can include, without limitation, excluding specific media files, varying the size and brightness {luminance} of images displayed, or varying the volume of audio {muting} presented. For example,  ...  If filter criteria are associated with a mobile end user device ....., or the volume of audio may change as location of the device changes. [0123] further detailed in [0124, 125, 128]}.


                Regarding claim 40, Higgins further discloses “The method of claim 31, wherein the detecting the first content stream consumed on the first device and the second content stream consumed on the second device comprises detecting the first device is proximate to the second device”.

                 [0123] discloses “If filter criteria are associated with a mobile end user device, a game content may be hidden when the user's supervisor is detected nearby, or the volume of audio may change as location of the device changes”. This is in addition to already noted In claim 31, as following:
                  [0045] and Fig 1, disclose streaming to various devices including cell phone devices of various people near each other. 
          “any user may have various devices proximate to each other consuming different content” as shown in Fig 1 and cited in [0041] The user 102 may be a human that communicates with the network using proxy devices 104, 106, 108, 110 associated with the user 102, all of which are RWEs having a unique network ID. These proxies can communicate directly with the W4 COMN or can communicate
            “one user in proximate to another user, each consuming different contents for example on their smart phones” as cited in Fig 1,  [0044] “The user 102 can be directly associated with one or more persons 140, and indirectly associated with still more persons 142, 144 through a chain of direct associations. ………….(e.g., they share the same address).


               Regarding claims 41 – 50, these claims implement the apparatus for which its hardware met by Higgins [0061], and for which the method that details its process was noted in claim 1, and is rejected under the same rationale.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422